Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 1 of 12




                       EXHIBIT C
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 2 of 12



                                                                         Pgs-8

                                                                         CONFX
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 3 of 12
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 4 of 12
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 5 of 12
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 6 of 12
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 7 of 12
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 8 of 12
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 9 of 12
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 10 of 12



                                                                          Pgs-3

                                                                          DCORX
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 11 of 12
Case 4:21-cv-02587 Document 1-3 Filed on 08/10/21 in TXSD Page 12 of 12
